significant index no 90vu822u49 department of the treasury internal_revenue_service washington d c tax exempt and government entities mar re union this letter is to inform you that your request for a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending december been denied has the plan's contributing employers are engaged in the construction industry at one time over national contractors contributed to the plan on behalf of over participants many of these contractors ceased operations in the jurisdiction of the union and were not required to pay any withdrawal_liability the three remaining small local contractors were left with the liability created primarily by the departed national contractors the remaining contractors are struggling with strong non-union competition as-well as the increasing burden of the funding requirements of the plan of the three remaining contractors one began shutting down operations in the second is currently out of jurisdiction and is not performing any services that would require them to contribute to the plan and the third remaining contractor has been left with the retiree burden created by the other contractors during the 1970's and 1980's you were notified in a letter dated date that your request had been tentatively denied and a conference of right was held on date while the plan's remaining contributing employers have suffered substantial business hardship even if the funding waiver were granted the remaining contractors would not be able to make periodic_payments to the plan sufficient to cover both the amortization payments on the funding waiver plus the future ongoing cost of the plan 2u42 because the remaining contractors are unable to satisfy future minimum_funding requirements and it is unreasonable to assume that the plan will continue only if a funding waiver is granted your request for a waiver of the minimum_funding_standard for the plan_year ending december this ruling is directed only to the taxpayer that requested it sec_6110 k of the code provides that it may not be used or cited by others as precedent has been denied to the we have sent a copy of this letter to the and to your authorized representative pursuant to a power_of_attorney on file in this office have any questions conceming this matter please contact at if you sincerely yours michael d jutianelle director employee_plans
